REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4 - 13, 16, 19 - 20, 22 - 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1, 13, 16, several of the features of these claims were known in the art as evidenced by Boyer et al (U.S. PG Pub. No. 2021/0073524), which discloses receiving a sequence of body position data (e.g., “body part 114” and “person 108”) associated with a performance of an entity (player) in a sporting event at ¶¶ [0022]-[0028](i.e., “The system identifies each object (e.g., person 108, etc.) and portions of each object (e.g., head, torso, arms, etc.)…The system then tracks these portions on each object over a series of image frames.” See, also: ¶ [0032]; ¶¶ [0036]-[0037]. See, also, FIG. 3:

    PNG
    media_image1.png
    344
    487
    media_image1.png
    Greyscale


Boyer discloses detecting, based on the sequence of body position data, an action (e.g., “movement”), performed by the entity at ¶¶ [0017](e.g., “tackling”), [0025](“…the velocity, movement direction, the source body part or parts (e.g., head of the tackler, etc .), the target body part or parts (e.g., torso of the person being tackled, etc .), and/or relative angular direction between body parts…”), [0033]-[0037], [0046]. Boyer discloses detecting, based on data associated with the detected action, a contact (“physical contact”) between the entity and another entity of the event at ¶¶ [0017](“[P]erson 108 makes physical contact with person 110 when tackling person 110”), [0025]-[0026], [0029], [0033]-[0035](“The system may track the velocity at multiple points long the path from where the system first detects person 108 up until the initial point of physical contact.”), [0042](“As shown, person 108 may make physical contact with person 110 due to a collision between persons 602 and 108…, [0046], [0053]. But, Boyer does not specify detecting, based on the feature map set, the contact, employing a neural-network-based contact detector.
Bendre et al (U.S. PG Pub. No. 2021/0312183) discloses receiving a sequence of pose data associated with a performance of an entity in an event and detecting, based on the sequence of pose data, an action, performed by the entity at ¶¶ [0033]-[0035]; to wit: “First, the preprocessing stage 1 transforms the input video of an action to a tensor of the human key-point coordinates over time using a pose detection algorithm. This tensor is next passed to an LSTM network 2 to recognize the human action based on the spatio-temporal patterns existing in the tensor.” See, also, FIG. 2: 

    PNG
    media_image2.png
    409
    1158
    media_image2.png
    Greyscale

Bendre discloses detecting, based on a generated feature map set (e.g., “attention over human key-points 11”), an action, employing a neural-network based action detector (“LSTM network 2”) at ¶¶ [0031], [0033]-[0037]. See, also, ¶ [0078](“… involves a Recurrent Neural Network model called LSTM.”) But, Bendre does not disclose detecting the contact by employing a neural-network-based contact detector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668